//& \l£r&»
                    IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                          WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of The Texas Court of
Criminal Appe als Austin, Texas
201 West 14th1 Street
Austin, Texas 78701

Nema Bardin
P O Box 772
Austin, Texas 78767
512-487-0197
bardimema@vahoo.com

Re: "Emergency Motion for Leave to File" in previously filed Original and Amended Emergency
Habeas Corpus WritNo. WR-78,165-02

Dear.Mr.. AfmM.,

Please find enclosed the "Emergency Motion for Leave to File" in previously filed Writs pursuant tc



f^mlPBarain-
 i^tiponer
POBox 772/#
Austin, Texa& 78767
512-487-0197
bardinnema@fyahoo.com
   6-1- £0/5




                                                         RECEIVED \U
                                                 COURT OF CRIMINAL APPEALS

                                                         JUN 0 9 2015

                                                     Abel Acosta, Clerk




                                                     u
  (A)


                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

 6               WRIT NO. WR-78,165-02

  PETITIONER PRO SE
  NEMABARDIN
  P.O. BOX 772
  AUSTIN, TEXAS 78767
  512-487-0197
  bardinnemia@yahoo.com


   EX PART1E                                  FROM CAUSE NO. A-08-5080-4CR
  CHADRICK B PATE TDCJ #01563340              THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                           DISTRICT ARANSAS COUNTY, TEXAS

      VS..
  JANNA K. WHATELY TRIAL JUDGE
  STATE OIF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAX JUSTICE


                             TABLE OF CONTENTS
                      EMERGENCY MOTION FOR LEAVE TO FILE

 IN PREVIOUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING RELIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO.
A-08-5080-4CR.



                             TABLE OF CONTENTS 2 pages

                        LETTERJOCLjpaC^FTHE COURT 1page
                                 COVER SHEET 1 page

                   EMERGENCY MOTION FOR LEAVE TO FILE 4 pages

                              JURISDICTION PAGE 2


                            PROCEDURAL HISTORY PAGE 2


                       REASON TO FILE AS EMERGENCY PAGE 3

                            ADEQUATE REMEDY           PAGE 3


                                         1.
TABLE OF CONTENTS CONTINUED PAGE 2


       CONCLUSTION PAGE 4


          PRAYER PAGE 4


      PROPROSED ORDER 1 page

   CERTIFICATE OF SERVICE 2 pages

      PETITIONER'S OATH 1 page
                    IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                         WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of The Texas Court of
Criminal Appeals Austin, Texas
201 West 14th1 Street
Austin, Texas 78701


P O Box 772
Austin, Texas 78767

bardinnema@,vahoo.com

Re: "Emergemcy Motion for Leave to FiTe^in previousfy lifed" Original" andAmended'Emergency
Habeas Corpus WritNo. WR-78,165-02



Please ^nd enclosed the "Emergency Motion for Leave to File" inpreviously filed Writs pursuant tc
WTC- ?& 165-G2:. Fkssc Sk this MrtAjrr rigifr awayas- it is time ssosithv.


NifoijPBardins
 4tiponer
POBox 772 ,•
Austin, Texaj> 78767
512-487-0197
bard'mnema@,vahoo.com
                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO. WR-78,165-02

  PETITIONER PROSE
  NEMABARDIN
  P.O. BOX 772
  AUSTIN, TEXAS 78767
  512-487-9197
  bardinnemia@yahoo.com


  EX PART1E                               FROM CAUSE NO. A-08-5080-4CR
  CHADRICK B PATE TDCJ#01563340           THE DISTRICT COURT36TH JUDICAL
  APPLICANT REALTOR                       DISTRICT ARANSAS COUNTY, TEXAS

        VS..
  JANNA K. WHATELY TRIAL JUDGE
  STATE OF TEXAS
  DIRECTOR OF TEXAS DEPT.
  CRIMINAL, JUSTICE



                      EMERGENCY MOTION FOR LEAVE TO FILE

 IN PREVIOUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING RELIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO.
A-08-5080-4CR




                                  COVER SHEET
            IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                      WRIT NO. WR-78,165-02

  PETITIONER PROSE
  NEMABARDIN
  P.O. BOX 772
  AUSTIN, TEXAS 78767
  512-487-0197
  bardinnema@yahoo.com


  EX PARTE                                           FROM CAUSE NO. A-08-5080-4CR
  CHADRICK B PATE TDCJ #01563340                     THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                                  DISTRICT ARANSAS COUNTY, TEXAS

         VS..
  JANNA K. WHATELY TRIAL JUDGE
  STATE OIF TEXAS
  DIRECTOR OF TEXAS DEPT.
   CRIMINAL, JUSTICE



                        EMERGENCY MOTION FOR LEAVE TO FDLE

 IN PREVIOUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING RELIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO.
A-08-5080-4CR



 PURSUANT TO ARTICLE V. SECTION 5 OF THE TEXAS CONSTITUTION AMENDMENTS 1,
   5, 6. and 14 OF THE UNITED STATES CONSTITUTION TEXAS COMMON LAW AND
        INHERENT POWER VESTED IN THE TEXAS COURT OF CRIMINAL APPEALS


     TO THE HONORABLE JUDGE OF SAID COURT:


 WyW COBLES, Yt&uvubi Henra&tcr&ifi tmbete&i ?£ AppVireffACVrato&ft.1??^?; prtsansa iVregjity

confined at the Stiles Unit, Beaumont Texas pursuant to an illegal and void Judgment and Conviction

and respectfully submitsthis Emergency Motion Under Trap Rule 72 For Leave

To File OrigiHialWrit Of Habeas Corpus in Cause No. WR-78,165-02 And

Amended Enuergency Application For Original Writ Of Habeas Corpus.

                                             1.
 And Motion for Temporary Relief for Bail Seeking Relief from Void Final Judgment and
Conviction.




                                            JURISDICTION


The Court of Criminal Appeals has Original Jurisdiction under Article V, Section Five of the

Texas Constitution,Amendments 1, 5, 6 and 14 of the United States Constitution, Texas Common

Law, and this Courts Inherent Power. State v. Johnson, 821 S W 2d 609. 612 Tx. Crim. App. 1991,

and Exparte Young 418 SW 2d 824,827 1968.


                                       PROCEDURAL HISTORY

TheOriginal Writ of HabeasCorpusWR-78,165-02 lays out the procedural history before it's May 19*

filing into this Honorable Court. Some of that history is included herein.

The Initial Halbeas Corpus filed pursuant to the Void Judgment in Trial Court Cause No. A-08-508C

-4CR 36th Judicial District Court Aransas County, Texas and made returnable to this court pursuantto

Article 11.07 No. WR-78,165-01 received no "adjudication on the merits " by this court, and the trial

court refused the Writ without findings or holding a hearing. On Dec. 5,2014 Applicant Pate filed

into the trial court a "Motion to Vacate Void Judgment" pursuant to Article 11.07 Jurisdiction. That

court when they were asked stated that they filed the Motion but to date have not acknowledged the

motionin any way. Applicant did amendthat Motionon the 5* Day of January 2015 and asked

numerous tirmes for a decision between the the 5th day of December2014, and the 5* day of January
2J1US.


Filially dri May 18th because that court ignored the rriotidri, Petitioner filed the above rheritidried Writs

and Motions into this Court. Applicant Pate deserved a "hearing" on the merits of his Initial 11.07

Writ and on hds "Motion to Vacate Void Judgment" and was denied such hearing.

Petitionerfiled. ORIGINAL PROCEEDING in this Court WritNo. WR- 78,165-02 on May 19*, 2015

                                                2.
and then AMENDED EMERGENCY HABEAS CORPUS WRIT (with bail request) filed on

June 02,2015. Each filing was delivered by Petitioner in person to the Clerk of this Court.

Petitioner is filling Pro Se, and unschooled in the law and did not realize that it was a required

procedure that a "MOTION FOR LEAVE TO FILE" must accompany the "ORIGINAL WRIT OF

HABEAS CORPUS". Petitioner is still not sure that she has interpreted Rule 72 as a necessary

procedure but in an abundance of caution to avoid any procedural default files this " EMERGENCY

MOTION FOFJ. LEAVETO FILE" incorporating this Motion with all other Writs and or Motions

previously filcdpursuant to Writ No. WR-78,165- 02, and Trial Court Cause NO. A-08-5080-4CR,

CHADRICK IB. PATE.



                            REASON FOR FILING AS AN EMERGENCY


Because Petitioner failed to file this "Motion for Leave to File " may be the reason that the Original

Writ has not been submitted to a Justice for a determination. Petitioner requests that this Motion and

all Writs and Motions filed in this cause be submitted to a Justice on an Emergency basis and that a

determination be made expeditiously. It has been 19 days since the Original Writ was filed with no

action having been taken by this Court. While Petitioner understands that her inability to file the

paperwork properly at times in this cause has probably delayed the submission to the Justices it

makes Applicant Pates illegal incarceration no less important or illegal. Applicant Pate has been

illegally incarcerated for more than 7 years and Petitioner has offered up the proof of his illegal

incarceration, conviction and judgment by submitting the Trial Courts own Records . Any delay in

making a deteirmination on these matters only prolongs applicant's misery and allows the continuation

of the abuse ofApplicant's rights to "due process" and the right to his liberty. Petitionercontendsthat

this Honorable Court has the power to on it's own motion or by suspending certain rules can grant the

relief that Applicant deserves in a much more expedious way than the tedious and time consuming

                                              3.
requirements of each and every procedure required by the Rules ofAppellate Procedure, and specially

in light of the Trial Court and State's illegal abuse ofprocedures used to convict Applicant of a crime

he did not commit. Applicant believes that under normal circumstances that The Writ of Habeas

Corpus is and expedient process for most prisoners, but the subject of these proceedings are not normal

circumstances„ these are Extraordinary Circumstances, and deserve Extraordinary Attention and

Determinations.


                                        ADEQUATE REMEDY

This Court opiined in Smith v. Flack 728 S W 2d : "In some cases, a remedy at law may technically

exist; howeveir, it may nevertheless be so uncertain, tedious, burdensome, slow, inconvenient,

inappropriate Id., 728 S.W.2d at 792. With this in mind

Petitioner request that this Honorable Court will provide relief to Applicant in a way that allows it's

authority to miove expeditiously and finally. Applicant is aware that Mandamus might have also been a

remedy that she could have applied for, but is unsure of that option being as expeditious as Habeas

relief. If Mandamus is a more expeditions option, then perhaps this Honorable Court has the option of

construing Petitioner's Writ as such.


                                            CONCLUSION


  Because Pro Se Petitioner has brought a reasonable argument for good reason to grant "Motion foi

           Le ave to File" then this Honorable Court should do so in an expedious manner.


                                                PRAYER


    Petitioner prays that this Honorable Court grant her Motion for Leave to File all documents in

    Writ Cause No. WR-78,165-02, and to grant any other relief that this Honorable Court has the

                         authority to grant that Applicant is due and deserves.


                                                    4.
                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO. WR-78,165-02

   PETITIONER PROSE
  NE.MARA.RDIN
   P.O. BOX 772
  AUSTIN, TEXAS 78767
  512-487-0197
  bardinnenua@yahoo.com


   EX PARTE                                          FROM CAUSE NO. A-08-5080-4CR
   CHADRICK B PATE TDCJ #01563340                    THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                                  DISTRICT ARANSAS COUNTY, TEXAS

        VS..
   JANNA K. WHATELY TRIAL JUDGE
   STATE OIF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAL JUSTICE

                                             ORDER


                        EMERGENCY MOTION FOR LEAVE TO FILE
 IN PREVIOLJSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING REJLIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO. A-
08-5080-4CR.

After consideriing the Emergency Motion for Leave to File by Petitioner in Writ No. WR-78,165-02,

and for good cause appearing, IT IS HEREBY ORDERED that said Motion is hereby GRANTED.

IT IS SO ORDERED.


Date: June     2015



                                                               Jdaoatahte Judge^
                                                                Judge of The Texas Court of
                                                                Crirtiirial Appeals
                                   CERTIFICATE OF SERVICE


                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO. WR.78,165^02

   PETITIONER PRO SE
   NEMABATtDIN
   P.O. BOX 772
  AUSTIN, TEXAS 78767
   512-487-0197
   bardinnenna@yahoo.com


  EXPART1E                                             FROM CAUSE JVQ.A-0S-5A80-4CB
  CHADRICK B PATE TDCJ #01563340                       THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                                    DISTRICT ARANSAS COUNTY, TEXAS

       VS..
   JANNA K. WHATELY TRIAL JUDGE
   STATE OF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAL JUSTICE


                                   CERTIFICATE OF SERVICE


                         EMERGENCY MOTION FOR LEAVE TO FILE
 IN PREVIOUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING RELIEF FROM AVOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO. A-
08-5080-4CR.


I do hereby certify that a true copy of the above and foregoing "Emergency Motion for Leave to File"
was mailedregular mail with the properpostage affixed on the 9* day of June, 2015 to the following
parties, and a true original "Emergency Motion for Leave to File" was personally delivered by
Petitioner to Clerk of The Texas Court of CriminalAppeals at 201 West 14th StreetAustin., Texas
78701.
                                            PARTIES
                                Anamssu C-&unty District Clerk's OSice
                                             Pam Heard
                                         301 North Live Oak
                                       Rockport, Texas 78382

                            Office of the Aransas County District Attorney
                                      301 North Live Oak Street
                                       Rockport, Texas 78382

                                                  1.
      Jana K. Whately Trial Judge
             P O Box 700
         Sinton, Texas 78797

 Texas Department of Criminal Justice
TDJC Executive Director Brad Livingston
          209 West 14* Street
      5* Floor Price Daniel Bldg.
          Austin, Texas 78701
           512-463-9988




           NEMAR
           PETITION
                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                 WRIT NO. WR-78,165-02

   PETITIONER PROSE
   NE.MABARDIN
   P.O. BOX 772
   AUSTIN, TEXAS 78767
   512-487-0197
   bardinnenna@yahoo.com


   EX PART1E                                             FROM CAUSE NO. A-08-5080-4CR
   CHADRICKBPATE TDCJ#01563340                           THE DISTRICT COURT 36TH JUDICAL
   APPLICANT REALTOR                                     DISTRICT ARANSAS COUNTY, TEXAS

        VS..
   JANNA K. WHATELY TRIAL JUDGE
   STATE OIF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAL JUSTICE
                         PETITIONER'S OATH
                   EMERGENCY MOTION FOR LEAVE TO FILE

 IN PREVIOUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING RELIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO.
A-08-5080-4CR



STATE OF TEXAS
COUNTY OF TRAVIS

I NemaBardiin,being dulysworn, under oath says"/am the petitioner in this matter and I know the
contents of the above "Emergency Motion For Lea^e To Fjjb", and according to my belief, the facts
stated in the document are true.

                                             Ntfna BaVdin Petiti
                                                          Petitioner


Subscribe and. Sworn To, Before me aa June 9th, 2/115.

                                                                  NOTARY PUBLIC



                                                             .                     IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                          WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of The Texas Court of
Criminal Appeals Austin, Texas
201 West 14th Street
Austin, Texas 78701

Nssna Bands:
P O Box 772
Austin, Texas: 78767
5T2-W7-t»Y97
bardinnema(Styahoo. com



Re: Supplement To Original and Amended Emergency Habeas Corpus Proceedings inWR-78,-165-02
Chadrick B. P'aite


Dear Mr. Acosta,

Please find emclosed " Supplement To Original andAmended Emergency Habeas Corpus Proceedings

that adds parties to the Writ and provides a Certificate of Service to all parties added to the
previously filed documents referenced above. Itwas a failure/oversight that I did not serve the parties,
as I was unsuire of the proper procedure calling.for service to theseparties. Please file this Supplement

 under WR-78,165-02 immediately. All parties listed in the Supplement have now been served(Set

enclosed Certificate of Service).




rP OBox llli
Austin, Texas; 78767

 bardirmema@vahoo.com
                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO. WR-78,165-02

 PETITIONER PRO SE
 NEMA BAR DIN
 P.O. BOM 772
 xcmTN„'rE'XA'S'raffi7
 512-487-0197
 bardinnema@yahoo.com


 EX PARTE                                 FROM CAUSE NO. A-08-5080-4CR
 CHADRICK B PATE TDCJ #01563340           THE DISTRICT COURT 36TH JUDICAL
 APPLICANT? TtEALTOR                      DISTRICT ARANSAS COUNTY,TEXAS

       VS.
 JKiWA K WKATELV TRIAL JUBGE
 STATE «0F TEXAS
 DIRECrtFR OFTEXAS OEPT.




SUPPLEMENT TO ORIGINAL and AMENDED EMERGENCY HABEAS CORPUS PROCEEDINGS IN
                            WB-7& -J65nfl? CILtDiBJCX JR PATS




                                  TABLE OF CONTENTS


                                   LETTER TO CLERK


                                    COVER SHEET


SUPPLEMENT TO ORIGINAL and AMENDED EMERGENCY HABEAS CORPUS PROCEEDINGS IN

                             WR-78.-165-02 CHADRICK B. PATE


LETTER TO CLERK REQUESTING ( ADD CERTIIFCATE OF SERVICE DOCUMENT TO ORIGINAL

                              HABEAS FILED JUNE 02.2015



qgrrmcjnrBTO ~sekvio;^ekvedthsi ATfpmreATmiSTNTyminNAX^wrai^^^


  CERTIFIC ATE OF SERVICE ON SUPPLEMENT TO ORIGINAL AND AMENDED EMERGENCY

                                   HABEAS CORPUS




                                            1.
                     IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                          WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of The "Texas Court of
Criminal Appeals Austin, Texas
20 L West 14th Street
Austin, Texas 78701

Nana BarSn
P O Box 772
Austin, Texas: 78767

bardinnema@,.vahoo. com



Re: Supplement To Original andAmended Emergency Habeas Corpus Proceedings in WR-78,-165-02
Chadrick B. F»aite

Dear Mr. Acosta,

Please find eniclosed " Supplement To Original andAmended Emergency Habeas Corpus Proceedings

that adds parties to the Writ andprovides a Certificate of Service to all parties added to the

previously filed documents referenced above. It was a failure/oversight that I did not serve the parties,

as I was unsuire of the proper procedure calling,for service to these parties. Please file this Supplement

 under WR-78,165-02 immediately. All parties listed in the Supplement have now been served (Set

enclosed Certificate of Service).

Tha


 Nj,
rP O Box 11/1
Austin, Texas 78767

 bardinnemaffilvahoo.com
                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO. WR-78,165-02

PETITIONER PRO SE
NEMABARDIN
P.O. BOX 77 2
XUSTflft.TEXAS 7B767
512-487-0197
bardinnema@yahoo.com


 EX PARTE                                 FROM CAUSE NO. A-08-5080-4CR
CHADRICK: B PATE TDCJ #01563340           THE DISTRICT COURT 36TH JUDICAL
APPLICANT REALTOR                         DISTRICT ARANSAS COUNTY, TEXAS

      VS.
 JANNA K. WHATELY TRIAL JUDGE
 STATE OF TEXAS
 D WECTOBL OF TEXAS DEPT.
 CRIMINAL. JUSTICE


SUPPLEMENT TOORIGEVAL *tnlA$lEN&EI?E&mRGEACY HABEAS CORPUS PROCEEDWGS JSV
                       WR-78.-165-02 CHADRICK B. PATE




                                    COVER SHEET
                          IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                          WRIT NO. WR-78,165-02

   PETITIONED PRO SE
   NEMABARDIN
   P.O. BOX 77 2
   AUS1TN,TEXAS 78767
   512-487-0197
   bardinnema@yahoo.com


   EX PARTE                                               FROM CAUSE NO. A-08-5080-4CR
   CHADRICK! B PATE TDCJ #01563340                        THE DISTRICT COURT 36TH JUDICAL
   APPLICANT REALTOR                                      DISTRICT ARANSAS COUNTY, TEXAS

           VS.
    JANNA K. WHATELY TRIAL JUDGE
    STATE OF TEXAS
    DKECTOR OF TEXAS DEPT.
    CRIMINAL JUSTICE


  SUPPLEMENT TO ORIGINAL mrfAMENDED EMERGENCY HABEAS CORPUS PROCEEDINGS IN
                                         WR-78.-165-02 CHADRICK B. PATE



TO THE HONORABLE JUDGE OF SAH) COURT:

Now Comes, Petitioner Nema Bardin pro se on behalf of Applicant Chadrick B. Pate and respectfully submits this -
supplement to trie Original* ana' Amenaea' Emergency Habeas Corpus rTiYhgs in WK-T^fo^-iyrCnaaVic^ S. fate.

The supplement is brought to add all named parties identified above and in the list that follows.

                                           JANNA K. WHATELY TRIAL JUDGE
                                                     STATE OF TEXAS
                                               DIRECTOR OF TEXAS DEPT.
                                                  CRIMINAL JUSTICE


Petitioner is unschooled in the proper procedures of the Honorable Court and while she is not sure she has interpreted
tortTitos, vimtzf&yfen *li&rda&xK tox-voxs,:m7&i Tlocndmsjt tAvaitcarti, "&& n^pa^&dh^ rtqat^^hithCtrttfifei -j&Vcw hen
to add the parties; in order that she does not abuse any procedures that would require the dismissal of the Writ for her
failures. The Applicant deserves relief as he has been incarcerated for more than 7 years pursuant to an illegal
mtfyJfJJAtt ^of)jijisd^.mfittfJhuotted -Ofl./WAlatvnos Af.his C-oosti&utieaaS DueP.noc£ss JL\ghts, Fxaud ao ihe Cnunrby Jtta
Court, and for the Officer's of the Court Tampering with the Government/Court Record, in Cause A-08-5080-4CR
Chadrick B. Pate:, from the 36th Judaical District Court,Aransas County Texas.
                   N THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                        WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of The Texas Court of
Criminal Appeals Austin, Texas
201 West 14th Street
Austin, Texas 78701

Nema Bardin
PO Box 772
Austin, Texas 78767
512-487-0197
bardinnema(g),vahoo.com

Re: WR-78,165-02 CHADRICK B. PATE Certificate of Service serving all parties added to Writ
Proceedings WR-78,165-02.

Dear Mr. Acaata,

Please file the enclosed Certificate of Service with the Writ WR-78,165-02 filed on June 02,2015 .

Thank/You,




(,-q-*ZOtS




                                               1.
                         IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                        WRIT NO. WR-78,165-02

  PETITIONER PRO SE
  NEMABARDIN
  P.O. BOX 77 2
   AtfSTTN,TEXAS 7*767
   bardinnema@yahoo.com


   EX PARTE                                            FROM CAUSE NO. A-08-5080-4CR
  CHADRICK B PATE TDCJ #01563340                      THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                                   DISTRICT ARANSAS COUNTY, TEXAS

           VS.
   JANNA K. WHATELY TRIAL JUDGE
    STATE OF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAL JUSTICE



                                           CERTD7ICATE OF SERVICE


I do hereby certilfy that a true copy of the following instruments Writ of Habeas Corpus WR-78,165-02, and
rtmenaea' Emergency Wh'tor~FiTa6eas Corpus were sent regui'ar maiT to me rbn'owihg parries that have 6een aaberf to
these Original H.abeas Corpus Proceedings. Thecopies were mailed on this 9th day of June with proper postage affixed
to same.
                                       Aransas County District Clerk's Office
                                                     Pam Heard
                                                301 North Live Oak
                                               Rockport, Texas 78382

                                   Office of the Aransas County District Attorney
                                             301 North Live Oak Street
                                               Rockport, Texas 78382

                                            Jana K. Whately Trial Judge
                                                    P O Box 700
                                                Sinton, Texas 78797

                                      Texas Department of Criminal Justice
                                     TDJC Executive Director Brad Livingston
                                                209 West 14th Street
                                            5th Floor Price DanielBldg.
                                                Austin, Texas 78701
                                                  512-463-9968



                                                                   ^^
                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                                        WRIT NO. WR-78,165-02

   PETITIONER PRO SE
   NEMABARDIN
   P.O. BOX 772
   AUSTIN, TEXAS 78767
   512-487-0197
   bardinnema@yahoo.com


   EX PARTIE                                           FROM CAUSE NO. A-08-5080-4CR
   CHADRICK B PATE TDCJ #01563340                      THE DISTRICT COURT 36TH JUDICAL
   APPLICANT REALTOR                                   DISTRICT ARANSAS COUNTY, TEXAS

        VS..
    JANNA K. WHATELY TRIAL JUDGE
    STATE OIF TEXAS
    DIRECTOR OF TEXAS DEPT.
    CRIMINAL JUSTICE



                                       CERTIFICATE OF SERVICE


       SUPPLEMENT TO ORIGINAL and AMENDED EMERGENCY HABEAS CORPUS
                               PROCEEDINGS
                             .IN WR-78,165-02 CHADRICK B. PATE

I do hereby certify that a true copy of the above and foregoing "Supplement To Original Habeas Corpus
Proceedings"
were mailedregular mail with thejproperpostage affixed on this 9th day of June 2015 to the following
parties,

                                Aransas County District Clerk's Office
                                             Pam Heard
                                         301 North Live Oak
                                       Rockport, Texas 78382

                           Office of the Aransas County District Attorney
                                      301 North Live Oak Street
                                       Rockport, Texas 78382

                                     Jana K. Whately Trial Judge
                                            P O Box 700
                                        Sinton, Texas 78797
                                                  1.
                          CERTIFICATE OF SERVICE CONTINUED



                              Texas Department of Criminal Justice
                             TDJC Executive Director Brad Livingston
                                        209 West 14th Street
                                    5th Floor Price Daniel Bldg.
                                        Austin, Texas 78701
                                         512-463-9988




 I do hereby certify that a true and original of the above and foregoing "Supplement To Original and
Amended Emergency Habeas Corpus Proceedings" was personally hand delivered by me to the Clerk
of The Texas Court of CriminalAppeals at 201 West 14th Street,Austin, Texas 78701, on the 9th day of
                                            June, 2015
                   N THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                        WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of The Texas Court of
Criminal Appeals Austin, Texas
201 West 14* Street
Austin, Texas 78701

Nema Bardin
P O Box 772
Austin, Texas 78767
512-487-0197
bardinnema(a),vahoo.com


Re:WR-78,165-02 CHADRICK B. PATE Certificate of Service serving all parties added to Writ
Proceedings WTl-78,165-02.

Dear Mc. Aco&ta,

Please file the enclosed Certificate of Service with the Writ WR-78,165-02 filed on June 02, 2015 .

ThantfYou,



 stitioner
                        IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                       WRIT NO. WR-78,165-02

  PETITIONER PRO SE
  NEMABARDIN
  P.O. BOX 77 2
   AYiSrnN,TEXAS 7*767
   bardinnema@yahoo.com


   EX PARTE                                            FROM CAUSE NO. A-08-5080-4CR
  CHADRICK B PATE TDCJ #01563340                       THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                                    DISTRICT ARANSAS COUNTY, TEXAS

           VS.
   JANNA K. WHATELY TRIAL JUDGE
   STATE OF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAL JUSTICE



                                          CERTIFICATE OF SERVICE


I do hereby certilfy that a true copy of the following instruments Writ of Habeas Corpus WR-78,165-02, and
Amended'£merg;ency Whir ofHabeasCorpus were sent reguilarmaiT to tne rM'owihg parties tnat nave 6een aab'ea'to
these Original Habeas Corpus Proceedings. Thecopies were mailed on this 9th day of June withproper postage affixed
to same.
                                      Aransas County District Clerk's Office
                                                   Pam Heard
                                               301 North Live Oak
                                              Rockport, Texas 78382

                                  Office of the Aransas County District Attorney
                                            301 North Live Oak Street
                                              Rockport, Texas 78382

                                           Jana K. Whately Trial Judge
                                                   P O Box 700
                                               Sinton, Texas 78797

                                     Texas Department of Criminal Justice
                                    TDJC Executive Director Brad Livingston
                                               209 West 14th Street
                                           5th Floor PriceDaniel Bldg.
                                               Austin, Texas 78701
                                                512-




                                                 >ETITIONER